         Case
            Case
              5:21-mj-00090-DUTY
                  5:21-mj-00090-DUTY
                                  *SEALED*
                                      Document
                                           Document
                                               3 Filed2 03/05/21
                                                        *SEALED*Page
                                                                  Filed
                                                                     1 of
                                                                        02/12/21
                                                                          15 PagePage
                                                                                  ID #:28
                                                                                      1 of 15
                                            Page ID #:13
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                   տ Original     տ Duplicate Original



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Central District of California

                         In the Matter of the Search of                         )
                     Jacob Randall Lawrentz, date of birth                      )
                                                                                )      Case No. 5:21-mj-00090
                    June 18, 1977, who as of 10:25 a.m., on
                  February 12, 2021, was in the custody of the                  )
                   Riverside County Sherriff’s Department,                      )
                       Robert Presley Detention Center,                         )
                          in Riverside, California.                             )
                                                                                )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A-1

        I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B-1

       Such affidavit or testimony are incorporated herein by reference.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                 at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for       days (not to exceed 30)           until, the facts justifying, the later specific
                                                                                                p       date of                               .

                                2/12/2021 at 12:49 p.m.
Date and time issued:
                                                                                                             Judge’s signature

City and state:                       Riverside, CA                                    Hon. Shashi H. Kewalramani, U.S. Magistrate Judge
                                                                                                           Printed name and title

AUSA: Ruben D. Escalante (213-393-7915)
         Case
            Case
              5:21-mj-00090-DUTY
                  5:21-mj-00090-DUTY
                                  *SEALED*
                                      Document
                                           Document
                                               3 Filed2 03/05/21
                                                        *SEALED*Page
                                                                  Filed
                                                                     2 of
                                                                        02/12/21
                                                                          15 PagePage
                                                                                  ID #:29
                                                                                      2 of 15
                                            Page ID #:14
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                  Copy of warrant and inventory left with:
  5:21-mj-00090                             2/16/2021 @ 3:50 PM                            Not applicable. DNA Swab.
Inventory made in the presence of :
 San Bernardino County Sheriff's Department, Deputy Sheriff (Escorted me to the housing unit)
Inventory of the property taken and name of any person(s) seized:

   Jacob Randall Lawrentz who was incarcerated at the West Valley Detention Center at the time the warrant was executed.




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


                                                                               THOMAS J   Digitally signed by THOMAS
                                                                                          J VASQUEZ

Date:     3/5/2021                                                             VASQUEZ    Date: 2021.03.05 09:24:01
                                                                                          -08'00'


                                                                                                           Executing officer’s signature
                                                                               Thomas Vasquez, Special Agent
                                                                                                                Printed name and title
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            3 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:30
                                                                             3 of 15
                                   Page ID #:15


                                    AFFIDAVIT
         I, Thomas Vasquez, being duly sworn, declare and state as

   follows:

                           I. PURPOSE OF AFFIDAVIT
             1. This affidavit is made in support of a criminal

     complaint against Jacob Randall Lawrentz (“LAWRENTZ”) for a

     violation of 18 U.S.C. § 1361: Depredation of Government

     Property.

             2. This affidavit is also made in support of an

     application for a warrant to search for a biological sample

     containing deoxyribonucleic acid (“DNA”), to be obtained via

     buccal swab from the mouth of LAWRENTZ, as set forth in

     Attachment B-1, for evidence of violations of 18 U.S.C. § 1361:

     Depredation of Government Property.         As of 10:25 a.m., on

     February 12, 2021, LAWRENTZ was in the custody of the Riverside

     County Sheriff’s Department, Robert Presley Detention Center,

     in Riverside, California, and expected to be transferred to

     federal custody, and is further described in Attachment A-1.

     Attachments A-1 and B-1 are incorporated herein by reference.

             3. If LAWRENTZ refuses to comply with the execution of

     this warrant, I further seek authorization to utilize

     reasonable force for the purpose of seizing the authorized

     item.

             4. LAWRENTZ’s DNA will be used in forensic testing to

     determine if LAWRENTZ’s DNA can be found in a Department of

     Justice vehicle, which he abandoned at Wells Fargo Bank, as set

     forth below.
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            4 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:31
                                                                             4 of 15
                                   Page ID #:16


            5. This affidavit is also made in support of an

     application for a warrant to seize clothing worn by LAWRENTZ at

     the time he committed the conduct alleged herein, specifically,

     a red, long-sleeve plaid shirt as reflected in surveillance

     video of the conduct committed herein, as described and

     depicted in Attachment A-2 (the “SUBJECT CLOTHING”).            Such

     clothing is evidence of violations of 18 U.S.C. § 1361:

     Depredation of Government Property, as set forth in Attachment

     B-2.     Attachments A-2 and B-2 are incorporated herein by

     reference.

            6. The facts set forth in this affidavit are based upon

     my personal observations; my training and experience; and

     information obtained from various law enforcement personnel and

     witnesses.    This affidavit is intended to show merely that

     there is sufficient probable cause for the requested complaint

     and does not purport to set forth all of my knowledge of or

     investigation into this matter.         Unless specifically indicated

     otherwise, all conversations and statements described in this

     affidavit are related in substance and part only.

                           II. BACKGROUND OF AFFIANT
         7.     I am a Special Agent (“SA”) with the United States

   Department of Homeland Security, Federal Protective Service

   (“FPS”).     I have been in this position since August 2017.           From

   2013 to July 2017, I was an FPS uniformed law enforcement

   officer.     In that position, I conducted various preliminary

   investigations including assault on Federal contractors.              As

   part of my official duties as a SA, I investigate crimes against



                                         2
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            5 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:32
                                                                             5 of 15
                                   Page ID #:17


   the United States that originate on United States government

   property, including assault against Federal contractors.

         8.    I have completed two basic training courses at the

   Federal Law Enforcement Training Center in Glynco, Georgia,

   which included training in the investigation of various crimes.

   Prior to becoming a FPS uniformed law enforcement officer, I

   worked as a Police Officer with the City of Maricopa, CA, in

   Kern County, CA, from December 2010 to March 2012.            I completed

   training at the Rio Hondo Police Academy where I received my

   certification as a California peace officer.

                        III. SUMMARY OF PROBABLE CAUSE
         9.    On or about February 11, 2021, LAWRENTZ trespassed

   onto Drug Enforcement Administration (“DEA”) property located at

   4470 Olivewood Ave., Riverside, CA 92501 by unknown means.

   LAWRENTZ walked around the exterior parking structure of the

   facility and retrieved two propane tanks located near a BBQ

   grill.     LAWRENTZ threw a propane tank at a Department of Justice

   (“DOJ”) vehicle (CA Plate: 8KIT092, Hyundai Sonata) (“DOJ
   VEHICLE 1”), which was parked along the southern fence line, and

   broke the front driver and passenger side window of the vehicle.

   LAWRENTZ then threw one of the propane tanks at another DOJ

   vehicle (CA Plate: 6UVK426, Ford Fusion) (“DOJ VEHICLE 2”) which

   was parked a few stalls away from DOJ VEHICLE 1, and broke the

   passenger side window.       LAWRENTZ then entered DOJ VEHICLE 2 and

   drove toward the exit gate.        While LAWRENTZ was waiting for the

   exit gate to open, LAWRENTZ drove DOJ VEHICLE 2 into the gate,

   causing the gate to become disengaged from its track.             LAWRENTZ



                                         3
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            6 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:33
                                                                             6 of 15
                                   Page ID #:18


   abandoned DOJ VEHICLE 2 near 3750 University Ave., Riverside, CA

   92501 (Wells Fargo Bank).        LAWRENTZ is estimated to have caused

   more than $1,000 damage to such property.           Riverside Police

   Department (“RPD”) reviewed video surveillance footage depicting

   the area where LAWRENTZ abandoned DOJ VEHICLE 2, was able to

   obtain a description, located LAWRENTZ shortly thereafter, and

   took him into custody.

                       IV. STATEMENT OF PROBABLE CAUSE
         10. Based on my review of video surveillance footage from

   the DEA facility and the immediate area where LAWRENTZ abandoned

   DOJ VEHICLE 2 and conversations with other law enforcement

   officers, and my own knowledge of the investigation, I am aware

   of the following:

         A.    Review of Video Surveillance from the DEA facility

         11. On February 11, 2021, around 12:08 a.m., LAWRENTZ

   walked around the exterior parking lot of the DEA facility.

   LAWRENTZ retrieved two propane tanks located next to a BBQ grill

   located inside the exterior parking lot.           LAWRENTZ walked toward

   DOJ VEHICLE 1, which was parked along the southern fence line,

   and threw one of the propane tanks toward the passenger side of

   the vehicle.     Moments later, LAWRENTZ walked toward DOJ VEHICLE

   2, which was parked a few stalls away from DOJ VEHICLE 1, and

   threw one of the propane tanks toward the front passenger

   window.    LAWRENTZ proceeded to enter DOJ VEHICLE 2 and drove the

   vehicle toward the exit gate of the DEA facility.            LAWRENTZ then

   began to wait for the gate to open, but drove DOJ VEHICLE 2 into




                                         4
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            7 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:34
                                                                             7 of 15
                                   Page ID #:19


   the gate prior to the gate fully opening.           LAWRENTZ drove the

   vehicle onto Olivewood Ave., out of camera view.

         B.    Review of Video Surveillance from 3750 University Ave.
               (Wells Fargo Bank)

         12. On February 11, 2021, at approximately 12:22 a.m.,

   LAWRENTZ drove DOJ VEHICLE 2 next to the entrance of the Wells

   Fargo Bank, exited the vehicle, and walked toward the Automated

   Teller Machine.      LAWRENTZ was wearing the same clothing depicted

   in the footage from the DEA facility, which includes the SUBJECT

   CLOTHING.

         C.    Interview of RPD Officer Wallace

         13. On February 11, 2021, I spoke with RPD Officer Wallace

   who advised that his agency received a call-for-service

   pertaining to an abandoned vehicle near the intersection of

   Market St., and University Ave., Riverside, CA 92501, which

   appeared to be involved in a hit and run accident.            He stated

   video surveillance of where the vehicle was abandoned was

   reviewed and a description was obtained, and an RPD Supervisor

   located LAWRENTZ at an undisclosed location.           Officer Wallace

   advised that DOJ VEHICLE 1 sustained broken windows and two

   propane tanks were left in the passenger seat of the vehicle.

   Officer Wallace advised RPD arrested LAWRENTZ and transported

   him to the Robert Presley Detention Center (“RPDC”) located at

   4000 Orange St., Riverside, CA 92501.          Officer Wallace advised

   the keys to the DOJ VEHICLE 2 were located inside the vehicle.




                                         5
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            8 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:35
                                                                             8 of 15
                                   Page ID #:20


           D.   Interview of LAWRENTZ

           14. On February 11, 2021, DEA SA Robert Diones and I

   attempted to conduct a Mirandized interview of LAWRENTZ at the
   RPDC.    I recorded the interview via an Olympus audio recorder.

   While I was reading LAWRENTZ his Miranda rights, LAWRENTZ began

   screaming that he thought he was going to be released and stated

   he wished to remain silent.        I concluded the interview.

           E.   Interview of RPD Sergeant Michael Bucy
           15. On February 11, 2021, I interviewed RPD Sergeant

   (Sgt.) Bucy via Facetime.        He stated that on February 11, 2021,

   he received a still photo by RPD Officer Lin, via the Wells

   Fargo Bank video surveillance footage, which depicted a male

   wearing a red, long-sleeve plaid shirt who had abandoned a

   vehicle next to the Wells Fargo Bank.          Sgt. Bucy canvassed the

   area around the Wells Fargo Bank and located a male matching the

   description depicted in the still photo at the intersection of

   Lime St., and 12th St.       Sgt. Bucy advised that Federal Bureau of

   Investigations (FBI) identifiers were located inside the

   vehicle.     Sgt. Bucy instructed his officers to proceed to the

   FBI facility on Vine St., Riverside, CA, where they did not

   observe any evidence of a crime.          Sgt. Bucy contacted the male

   matching the description who was wearing a plastic-covering over

   him and had a red, long-sleeve plaid shirt wrapped around his

   waistband.

           16. The male identified himself as LAWRENTZ.          In an un-

   Mirandized statement LAWRENTZ stated he took the vehicle from a

   “White” building next to the freeway and pointed toward the DEA



                                         6
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            9 of
                                                               02/12/21
                                                                 15 PagePage
                                                                         ID #:36
                                                                             9 of 15
                                   Page ID #:21


   facility.     Sgt. Bucy believed the “White” facility to be the DEA

   facility.     While speaking with Sgt. Bucy, he played back Body-

   Worn-Camera (“BWC”) footage for me which depicted LAWRENTZ

   stating that he utilized propane tanks to break the windows of

   the vehicles at the facility as LAWRENTZ was looking for change.

   When asked why LAWRENTZ took the vehicle, LAWRENTZ stated

   because the keys were in the vehicle.          LAWRENTZ had the red,

   long-sleeve plaid shirt wrapped around his waistband.             LAWRENTZ

   agreed to show the RPD officers from where he took the vehicle

   (DOJ VEHICLE 2).      LAWRENTZ entered one of the RPD vehicles and

   directed the officers to the DEA facility.           The RPD officers

   turned into the DEA parking lot where they observed the damage

   to the gate and DOJ VEHICLE 1.         The officers, thereafter,

   informed LAWRENTZ that he was under arrest.

         F.    Cost Estimate of Proposed Damage to DEA and DOJ
               Property
         17. Based on my training and experience, and review of the

   damage sustained to the DOJ vehicles and damage to the DEA exit

   gate, the cost for repair will exceed $1000.00.            Formal cost

   estimates will be provided at a later date and time.

         G.    Criminal History
         18.    A criminal history check was conducted via the

   California Law Enforcement Telecommunications System

   (CLETS)/National Crime Information Center (NCIC), which revealed

   the following criminal convictions:

               a.    Obstruct/Resist Executive Officer (September 2,

   2015, Misdemeanor);




                                         7
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            1002/12/21
                                                               of 15 Page
                                                                       Page
                                                                          ID #:37
                                                                             10 of 15
                                   Page ID #:22


               b.    Battery on Peace Officer/Emergency Personnel

   (September 2, 2015, Misdemeanor);

               c.    Obstruct Public Officer (May 25, 2016,

   Misdemeanor);

               d.    Disorderly Conduct: Loiter/Private Property (May

   25, 2016, Misdemeanor);

               e.    Burglary: First degree (May 23, 2018, Felony);

               f.    Grand Theft: Money/Labor/Property (May 23, 2018,

   Felony);

               g.    Burglary (February 16, 2017, Felony);

               h.    Battery (January 16, 2020, Misdemeanor);

               i.    Burglary: Second Degree (January 16, 2020,

   Felony);

               j.    Grand Theft: Money/Labor/Property (January 16,

   2020, Felony);

               k.    Theft (September 4, 2020, Misdemeanor);

               l.    Possess Controlled Substance (October 9, 2020,

   Misdemeanor); and

               m.    Under Influence of Controlled Substance (November

   10, 2020, Misdemeanor).

   ///

   ///

   ///




                                          8
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            1102/12/21
                                                               of 15 Page
                                                                       Page
                                                                          ID #:38
                                                                             11 of 15
                                   Page ID #:23


          H. Request for Use of Reasonable Force
          19. Based on my training and experience, and the nature of

    the criminal conduct described above, as well as him screaming

    at us during the interview, I believe LAWRENTZ may refuse to

    comply with any court-authorized efforts to obtain his DNA.

    Accordingly, I respectfully respect authority to use reasonable

    force in order to obtain a DNA sample.



   Attested to by the applicant in
   accordance with the requirements
   of Fed. R. Crim. P. 4.1 by
   telephone on this 12th
                     ____ day of
   February
   _________, 2021.



   UNITED STATES MAGISTRATE JUDGE




                                          9
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            1202/12/21
                                                               of 15 Page
                                                                       Page
                                                                          ID #:39
                                                                             12 of 15
                                   Page ID #:24


                                  ATTACHMENT A-1
   PERSON TO BE SEARCHED:

         Jacob Randall Lawrentz (“LAWRENTZ”), date of birth June 18,

   1977, who as of 10:25 a.m., on February 12, 2021, was in the

   custody of the Riverside County Sheriff’s Department, Robert

   Presley Detention Center, in Riverside, California, and expected

   to be transferred to federal custody.          LAWRENTZ is further

   described by the Jail Information Management System, Robert

   Presley Detention Center, as:

   Booking#: 202105817

   Sex: Male

   Name: Jacob Randall Lawrentz

   Height: 5’7”

   Weight: 190 lbs.

   Eyes: Brown

   Hair: Brown




                                         10
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            1302/12/21
                                                               of 15 Page
                                                                       Page
                                                                          ID #:40
                                                                             13 of 15
                                   Page ID #:25


                                  ATTACHMENT B-1
   ITEM TO BE SEIZED

         Biological sample containing Jacob Randall Lawrentz’s

   (“LAWRENTZ”) DNA, which is to be obtained through a buccal swab

   of the inner tissues of LAWRENTZ’s mouth, and should LAWRENTZ

   refuse to comply with the execution of the search, may be

   obtained through the use of reasonable force, as evidence of

   violations of 18 U.S.C. § 1361: Depredation of Government

   Property.




                                         11
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            1402/12/21
                                                               of 15 Page
                                                                       Page
                                                                          ID #:41
                                                                             14 of 15
                                   Page ID #:26


                                  ATTACHMENT A-2
         A red, long-sleeve plaid shirt, as worn by Jacob Randall

   Lawrentz (“LAWRENTZ”), as reflected in the screen shot below,

   which is from surveillance video of the alleged conduct on

   February 11, 2021, and which as of 10:25 a.m., on February 12,

   2021, was in the custody of the Riverside County Sheriff’s

   Department.




                                         12
Case
   Case
     5:21-mj-00090-DUTY
         5:21-mj-00090-DUTY
                         *SEALED*
                             Document
                                  Document
                                      3 Filed2 03/05/21
                                               *SEALED*Page
                                                         Filed
                                                            1502/12/21
                                                               of 15 Page
                                                                       Page
                                                                          ID #:42
                                                                             15 of 15
                                   Page ID #:27




                                  ATTACHMENT B-2
   ITEM TO BE SEIZED

   A red, long-sleeve plaid shirt, as worn by Jacob Randall

   Lawrentz (“LAWRENTZ”), as described in ATTACHMENT A-2, as

   evidence of violations of 18 U.S.C. § 1361: Depredation of

   Government Property.




                                         13
